Case 1:17-cv-00495-PLM-PJG ECF No. 208, PageID.1792 Filed 11/20/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


  JAMES M. STEVENS,

         Plaintiff,
                                                      Case No. 1:17-cv-495
  v.
                                                      HONORABLE PAUL L. MALONEY
  MICHIGAN DEPARTMENT OF
  CORRECTIONS, et al.,

         Defendants.
  ____________________________/


                ORDER ADOPTING REPORT AND RECOMMENDATION

        Defendants Trinity Services Group, Inc. and Lois Laroe filed a motion for Rule 54(b)

 separate and final judgment. The matter was referred to the Magistrate Judge, who issued a Report

 and Recommendation on October 22, 2020, recommending that this Court deny the motion. The

 Report and Recommendation was duly served on the parties. No objections have been filed. See

 28 U.S.C. § 636(b)(1). Therefore,

        IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 202) is

 APPROVED and ADOPTED as the Opinion of the Court.

        IT IS FURTHER ORDERED that the motion for Rule 54(b) separate and final judgment

 (ECF No. 188) is DENIED.



 Dated: November 20, 2020                                    /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
